Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, Line 2, change “A pedal” to --a pedal--.
In Claim 1, Line 3, change “A bracket” to --a bracket--.
In Claim 1, Line 5, change “A first pin” to --a first pin--.
In Claim 1, Line 5, change “the first connecting” to --a first connecting--.
In Claim 1, Line 5, change “hole.” to --hole,--.
In Claim 1, Line 5, change “The adjusting” to --the adjusting--.
In Claim 1, Line 8, change “groove.” to --groove;--.
In Claim 1, Line 9, change “Elastic” to --elastic--.
In Claim 2, Line 1, change “According to” to --The car latch pedal of--.
In Claim 2, Line 2, change “A second.” to --a second--.
In Claim 2, Line 4, change “The elastic” to --the elastic--.
In Claim 3, Line 1, change “According to” to --The car latch pedal of--.
In Claim 4, Line 1, change “According to” to --The car latch pedal of--.
In Claim 4, Line 2, change “blocks, These” to --blocks; these--.
In Claim 5, Line 1, change “According to” to --The car latch pedal of--.
In Claim 6, Line 1, change “According to” to --The car latch pedal of--.
In Claim 7, Line 1, change “According to” to --The car latch pedal of--.
In Claim 4, Line 2, change “An antiskid” to --an antiskid--.
In Claim 4, Line 3, change “Supporting” to --supporting--.
In Claim 8, Line 1, change “According to” to --The car latch pedal of--.
In Claim 9, Line 1, change “According to” to --The car latch pedal of--.
In Claim 10, Line 1, change “According to” to --The car latch pedal of--.




The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a car latch pedal, characterized by: a pedal, with; a bracket, with a hook on one side of one end and an adjusting hole on the other side of the same end, and the hook is hung on the car latch; a first pin, fixed on the first connecting hole the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618